1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PCT Publication WO 2013/002013 (see also paragraph 0032) essentially for reasons of record noting the following.
While the instant claims call for the ratio to be at the temperature in the second step, there is no indication that the temperature in the instant second step is any different from the temperature that the viscosities are measured at in the applied reference—ie, presumably this is at room temperature for both.  Also, the ratio of the disclosed viscosities in PCT -013 is equal to 1.165, which, as already noted, would be rounded up to 1.2, the instant lower value.  It is respectfully submitted that the instant viscosity ratio is either taught in the applied reference or obvious thereover.  While applicant argues that a value of 1.2 provides unexpected/better results, such is not clearly shown.  For one thing, the comparative example employs a ratio of .52, which is much less than that 
2.Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT Publication WO 2013/002013.
PCT -013 discloses the basic claimed method as set forth in paragraph 1, supra, the applied reference essentially lacking a clear showing of the viscosity ratio being within the range of 1.5 to 6 and the exact pitch between the cores.  It is submitted that these aspects would have been well within the skill level of the art.  Certainly, it would have been obvious to have employed a viscosity ratio a little higher than that taught in the applied reference dependent on the exact flowability of the resin desired when making the core.  Also, PCT -013 shows plural cores whose pitch appears to be in the instant range, such seen to be an obvious aspect dependent on the exact optical duty desired for the waveguide.  
3.Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. Applicant suggests that the viscosities disclosed in PCT -013 are those for handling the materials, not their viscosities at the temperature of the second step of instant claim 1—ie, the core formation step.  However, it is presumed that the viscosity taught in the applied reference is the room temperature viscosity.  The instant claims do not employ any specific temperature and hence one must also presume that the instant second step is being performed at room temperature.  Hence, it is submitted 
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742